Citation Nr: 9930655	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-31 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by episodic sinus pressure.

2. Entitlement to a rating in excess of 20 percent for 
spondylolysis without spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1992 to October 
1995.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in February 1996, the RO denied the veteran's 
claim for service connection for a nasal condition (excessive 
nosebleeds).  In addition, the RO granted service connection 
for a low back disability and assigned a noncompensable 
evaluation, effective November 1995.  Subsequently, based on 
the receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) examination conducted in 
June 1997, the RO, in a rating action dated in April 1998, 
assigned a 20 percent evaluation for the veteran's service-
connected low back disability, effective November 1995.  The 
veteran has continued to disagree with the assigned rating.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The service medical records show treatment on several 
occasions for complaints including sinus pressure and 
epistaxis.  

2. No pertinent abnormalities were reported on the separation 
examination in August 1995.

3. A nasal condition, to include sinus pressure, has not been 
documented following the veteran's discharge from service.

4. With respect to the claim for an increased rating for the 
veteran's service-connected low back disability, all 
relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

5. The veteran's low back disability is manifested by 
limitation of motion and pain, and is not productive of 
more than moderate impairment.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a nasal 
condition manifested by episodic sinus pressure.  38 
U.S.C.A. § 5107(a) (West 1991).

2. A rating in excess of 20 percent for spondylolysis without 
spondylolisthesis is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for a Sinus 
Condition Manifested by Episodic 
Sinus Pressure  

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records show that the veteran was seen in 
January 1989.  He related that he had one episode of 
epistaxis which subsided on its own.  He added that he had a 
past history of epistaxis.  An examination of the nose 
revealed no lacerations and mild erythema.  The assessment 
was viral gastroenteritis.  In March 1993, he complained of a 
chest cold and indicated that he had congestion and a 
productive cough.  On examination, there was no sinus 
tenderness.  There was a mild nasal discharge with redness.  
The assessment was upper respiratory infection.  He was seen 
several days later for complaints including sinus pain.  The 
nasal membrane was mildly irritated.  A sinus tap produced 
discomfort above the eyebrows.  The assessment was sinusitis.  
The veteran was seen in April 1993 for complaints including a 
sore throat and sinus congestion.  An examination disclosed 
mild nasal rhinitis.  There was no sinus tenderness.  In May 
1993, the veteran complained of head, sinus and chest 
congestion, as well as sinus headaches and an occasional 
productive cough.  An examination revealed the sinuses were 
non-tender to palpation or percussion.  There was an "ache" 
feeling to palpation.  The nose was erythemic, with 
rhinorrhea.  The assessment was to rule out sinusitis.  
Medications were prescribed.  

The service medical records also show that in March 1994, the 
veteran reported coughing up green sputum.  There was 
tenderness to palpation to the maxillary sinuses, but not to 
the frontal sinuses.  There was positive drainage on 
examination of the nose, but no swelling.  The assessment was 
viral upper respiratory infection.  In December 1994, the 
veteran complained of a one-week history of cold symptoms, 
with a productive cough and nasal congestion.  An examination 
showed that the nasal mucosa were inflamed and erythematous, 
with some drainage.  There were no signs of any exudation or 
pustules.  The sinuses were non-tender to palpation.  The 
assessment was viral upper respiratory infection.  In early 
May 1995, the veteran complained of cold symptoms of three 
weeks duration.  He also reported a headache in the frontal 
region and nasal congestion.  The sinuses were tender to 
palpation in the frontal and maxillary regions.  The 
assessment was clinical sinusitis.  The veteran was seen 
later that month and reported frontal headaches and a sore 
throat.  An examination of the nose showed no deformities or 
septal deviation.  The right turbinate were enlarged.  The 
frontal and maxillary sinuses were tender to palpation.  The 
assessment was right maxillary and frontal sinusitis.  

An undated report in the service medical records also reveals 
that the veteran reported a several year history of episodic 
right maxillary pain/pressure which lasted for a few days 
approximately one time per month.  There was no allergy 
precipitant.  The assessment was recurrent sinus pressure.  
The veteran was seen in June 1995.  Following an evaluation, 
the assessment was episodic sinus squeeze.  In July 1995, it 
was noted that the veteran had been placed on medication for 
right nasal obstruction.  It was noted that he complained of 
recurrent nosebleeds one time per week on the left.  An 
examination revealed that the left Kiesselbach's area had 
visible vessels with no active bleeding and no erosion.  The 
mucosa was boggy.  The impression was probably allergic vs. 
vasomotor rhinitis and nosebleeds secondary to truama of the 
spray.  

On a report of medical history in August 1995, the veteran 
related that he had excessive nosebleeds and that he was 
followed by the ear, nose and throat clinic for vasomotor 
versus allergic rhinitis.  On the separation examination in 
August 1995, it was noted that the veteran's sinuses were 
plugged up and that his nose bled.  

By letter dated in December 1998, the RO asked the veteran to 
furnish the names of physicians who had treated his sinus 
condition following his discharge from service.  The veteran 
submitted a statement in which he referred only to treatment 
in service.  

Analysis

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The Board acknowledges that the veteran was treated on a 
number of occasions during service for complaints involving 
the sinuses, and that his complaints were variously diagnosed 
as an upper respiratory infection, gastroenteritis and 
sinusitis.  The fact remains, however, that the veteran has 
not submitted any clinical evidence demonstrating that he has 
any nasal or sinus condition following his separation from 
service.  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown,    10 Vet. App. 268 (1997).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  In Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, the Board finds that the veteran's claim for service 
connection for a nasal condition manifested by episodic sinus 
pressure is not well grounded.





II. A Rating in Excess of 20 Percent for 
Spondylolysis Without 
Spondylolisthesis 

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected left 
shoulder disability that are within the competence of a lay 
party to report are sufficient to conclude that his claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was seen on 
a number of occasions for complaints of back pain.  A medical 
board evaluation in February 1995 revealed that the veteran 
continued to have complaints of back pain.  He reported that 
he still had symptoms of the back giving out, occurring 
approximately once per month, resulting in symptoms of 
increased back pain and stiffness.  An examination disclosed 
that sensation was normal to light touch.  Straight leg 
raising was negative to 90 degrees.  The veteran was able to 
forward flex with the fingers missing the floor by 
approximately 8 to 12 inches.  X-rays of the lumbosacral 
spine revealed spondylosis at L5 without spondylolisthesis.  
On the separation examination in August 1995, the spine was 
evaluated as normal. 

Based on the evidence summarized above, the RO, by rating 
action dated in February 1996, granted service connection for 
L5 spondylosis without spondylolisthesis and assigned a 
noncompensable evaluation, effective November 1995.  

The veteran was afforded a VA examination of the spine in 
June 1997.  It was noted that he worked full-time in sales.  
He took Motrin on occasion for his back.  The veteran related 
that he did not have buttock or lower extremity radiating 
pain.  He had occasional tingling in the right buttock.  
Coughing and sneezing would bother his lower back only when 
he was already hurting, not when it was not hurting.  There 
had been essentially no change in the symptoms in the 
previous year.  The veteran related that his low back was 
sore, but not daily.  He noted occasional sharp pain with 
forward flexion.  He indicated that he had pain in the 
morning.  He also related fatigability to pain.  The veteran 
noted that he did not limp.  On examination, gait was normal 
and the veteran was able to walk on his heels and toes.  
There was mild tenderness in the right lower paralumbar 
musculature region.  There was no muscle spasm about the low 
back or hip girdle regions.  There was slight discomfort on 
midline percussion of the lumbar spine in the lower portion.  
Deep tendon reflexes were active and symmetric.  Straight leg 
raising was negative bilaterally.  Sensory to pinwheel was 
normal in both lower extremities.  Muscle strength was normal 
in both lower extremities.  Flexion of the thoracolumbar 
spine was to 55 degrees; extension was to 15 degrees; and 
side bending was to 15 degrees, bilaterally.  All movements 
had complaints of pain in the lower back at the terminal 
degrees.  An X-ray of the lumbar spine revealed mild 
deformity, loss of height of the L2-L3 vertebral bodies.  
There was mild spondylosis at L2-L3.  The impression was low 
back pain.  The examiner commented that, with respect to 
pain, weakness and fatigability, which the veteran all 
related to pain, he did not have any incoordination.  The 
functional impairment was rated as somewhere between mild and 
moderate.

In a rating decision dated in April 1998, the RO increased 
the evaluation assigned for the veteran's low back disability 
from noncompensable to 20 percent, effective November 1995. 

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003 (1999).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5292.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295 
(1999).

The recent VA examination establishes that there is 
limitation of motion of the lumbar spine.  There is no 
indication of muscle spasm and only slight discomfort on 
percussion of the lumbar spine.  In addition, the Board notes 
that straight leg raising was negative, and there was no 
evidence of decreased muscle strength in the lower 
extremities.  The Board has also considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown,    
8, Vet. App. 202 (1995).  However, following the recent VA 
examination, the Board points out that the examiner concluded 
that the veteran's functional impairment was between mild and 
moderate.  Therefore, a higher rating is not warranted under 
these provisions.


ORDER

Service connection for a nasal condition manifested by 
episodic sinus pressure is denied.  An increased rating for 
spondylolysis without spondylolisthesis is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

